UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-4122


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ANTHONY LUCAS,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:15-cr-00009-IMK-JSK-1)


Submitted:   August 27, 2015              Decided:   September 18, 2015


Before NIEMEYER, GREGORY, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Katy J. Cimino, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant.     Shawn Angus Morgan, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony Lucas appeals his conviction and 24-month sentence

imposed following his guilty plea, pursuant to a written Fed. R.

Crim. P. 11(c)(1)(C) plea agreement, to assaulting a federal

officer   resulting         in    injuries,        in   violation      of     18    U.S.C.

§ 111(a)-(b)     (2012).          On    appeal,     Lucas’     counsel      has    filed   a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating   that      there   are    no       meritorious      issues   for    appeal    but

questioning whether the district court complied with Rule 11

during the hearing accepting Lucas’ guilty plea.                       The Government

has moved to dismiss the appeal based on the appellate waiver

provision of the plea agreement.                  We dismiss.

     We review de novo the validity of an appeal waiver.                            United

States v. Copeland, 707 F.3d 522, 528 (4th Cir.), cert. denied,

134 S. Ct. 126 (2013).                  A defendant’s waiver of his appeal

rights    is     valid       if        he    agreed     to     it     “knowingly       and

intelligently.”        United States v. Manigan, 592 F.3d 621, 627

(4th Cir. 2010).            Upon review of the plea agreement and the

transcript     of    the    Rule       11    hearing,     we   conclude      that    Lucas

knowingly and voluntarily waived his right to appeal and that

the issue Lucas seeks to raise on appeal falls squarely within

the compass of his waiver of appellate rights.

     Accordingly, we grant the Government’s motion to dismiss.

This court requires that counsel inform Lucas, in writing, of

                                              2
the right to petition the Supreme Court of the United States for

further review.    If Lucas requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court   for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Lucas.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                  DISMISSED




                                      3